Order filed, May 27, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NOS. 14-15-00244-CR
                                  14-15-00245-CR
                                  14-15-00246-CR
                                  14-15-00247-CR
                               ____________

             WALTER LOUIS JACKSON JUNIOR, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                 On Appeal from the 268th District Court
                         Fort Bend County, Texas
  Trial Court Cause No. 12-DCR-062008, 12-DCR-062010, 12-DCR-062011,
                             12-DCR-062012


                                   ORDER

      The reporter’s record in this case was due April 21, 2015. See Tex. R. App.
P. 35.1. On April 20, 2015, Marsha Burrus filed a motion for extension of time
to file the record which was granted until May 21, 2015. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Marsha Burrus, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM




                                          2